DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed June 1, 2022.
Remarks
3.	Claims 1-12, 16-18, and 20-23 are currently pending. Claims 1, 6, 16, and 20-23 have been amended and claims 13-15, and 19 have been cancelled. In the previous Office action, claims 15, 16, 20, and 21 were objected to as being dependent upon a rejected base claim, but were indicated to be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims. The current amendments include the indicated allowable subject matter.
Allowable Subject Matter
4.	Claims 1-12, 16-18, and 20-23 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of a security tag holder including a flexible attachment member and a holder body defining a central cavity for holding a security tag, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-12, 16-18, and 20-23 of the present claimed invention. Specifically, prior art fails to teach the claimed security tag holder wherein the tag holder comprises a flexible attachment member; a holder body defining a central cavity for holding a security tag, the holder body including a pair of angled wings on opposed ends of the holder body, the angled wings being oriented to cooperate with a portion of the outer periphery of product that is non-flat, the angled wings extending rearward of a back of the holder body, the holder body including a rear opening in the back thereof for extension of a push button therethrough; wherein the holder body defines a generally annular sidewall, the annular sidewall having first and second opposed sidewall portions, the first sidewall portion having a first inward extending retaining flange. the second sidewall portion having a second inward extending retaining flange, the first and second inward extending retaining flanges extending towards one another the retaining flanges are spaced forward of the back of the holder body: the first sidewall portion includes a first inward extending retaining lug, the first inward extending retaining lug being rearwardly offset from the first inward extending retaining flange forming an axial attachment gap therebetween: and the second sidewall portion includes a second inward extending retaining lug, the second inward extending retaining lug being rearwardly offset from the second inward extending retaining flange forming an axial attachment gap therebetween. Prior art further fails to teach the claimed security tag assembly comprising: a security tag holder comprising a flexible attachment member: a holder body defining a central cavity for holding a security tag, the holder body including a pair of angled wings on opposed ends of the holder body, the angled wings being oriented to cooperate with a portion of the outer periphery of product that is non-flat, the angled wings extending rearward of a back of the holder body, the holder body including a rear opening in the back thereof for extension of a push button therethrough: and a security tag positioned within the central cavity, the security tag including a rearwardly extending contact button, the contact button extending through the rear opening and projecting from the back of the holder body. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
June 3, 2022